LAND, J.
The plaintiff obtained judgment in the court below for the sum of ¥2,026.80, with legal interest thereon from date of judgment, and 10 per cent, attorneys’ fees, basing her demand upon her ownership and possession of a large number of coupon books issued by the defendant to laborers and employés in lieu of money due them by defendant for labor and services performed.
Plaintiff’s suit is based on Act No. 22S of 1908, which reads as follows:
“Section 1. That any person, firm or corporation issuing checks, punch-outs, tickets, tokens, or other devices, redeemable either wholly or partially in goods or merchandise at their, or any other place of business, shall, on demand of any legal holder thereof, on the next pay day of such persons, firm or corporation issuing same, succeeding date’ of issuance of same, be liable for the full face value thereof in current money of the United States.
“Sec. 2. That any such checks, punch-outs, tokens, or other device, issued by any person, firm or corporation, shall be considered and treated as payable to bearer, on demand, in current money of the United States, notwithstanding any contrary stipulation or provision which may be therein contained.
“Sec. 3. That in case of failure of any person, firm or corporation to pay any legal holder of any such checks, punch-outs, tickets, tokens, or other device, issued by them, the full face value thereof, in current money of the United States, when so demanded, such holder may immediately bring suit thereon in any court of competent jurisdiction, and, in addition to recovering the full face value thereof, with legal interest from demand, may recover ten per cent, of said amount as attorney’s fees recoverable in the same suit.”
In the court below the defendant attacked the constitutionality of Act No. 228 of 190S, for the following reasons:
'“(a) That said statute is in contravention of the Bill of Rights guaranteed by the Declaration of Independence of the United States, which provides ‘that all men are created equal, that they are endowed by their Creator with certain inalienable rights; that among these are life, liberty and the pursuit of happiness.’
“(b) Said statute impairs the obligation of contracts, in derogation of section 30 of article 1 of the Constitution of the United States.
“(c) Said law abridges privileges of citizens of the United States, deprives persons of property without due process of law, and, denies to them the equal protection of the law, in contravention of section 1 of the fourteenth amendment of the Constitution of the United States.”
As the questions raised are federal, it is proper to consider the adjudications of the Supreme Court of the United States on the subject-matter.
In Knoxville Iron Co. v. Harbison, 183 U. S. 13, 22 Sup. Ct. 1, 46 L. Ed. 55, the syllabus reads as follows:
“The act of the Leg’slature of the state of Tennessee * * * of 1899 (chapter 11, p. 17), requiring the redemption in cash of store orders or other evidences’ of indebtedness issued by employés, * * * does not conflict with any provisions of the Constitution of the United States relating to contracts.”
The provisions of the Tennessee statute are, in substance, similar to the provisions of Act No. 228 of 1908. The first section *201of the former statute makes it the duty of employers to redeem coupons, scrip, orders, etc., as issued by them, in the hands of laborers, employés, and bona fide holders, in good and lawful money of the United States. The constitutionality of this statute was affirmed both by the court of last resort of the state of Tennessee, and also by the Supreme Court of the United States. The Knoxville Iron Company Case was cited with approval in McLean v. Arkansas, 211 U. S. 546, 29 Sup. Ct. 206, 53 L. Ed. 315, and in Mutual Loan Co. v. Martell, 222 U. S. 234, 32 Sup. Ct. 74, 56 L. Ed. 175, in both of which the question of the liberty of contract in respect to wages was considered.
We have read with pleasure and instruction the very able brief of defendant’s counsel, but find therein no citation of a subsequent decision of the Supreme Court of the United States, overruling the Knoxville Iron Co. Case. We are constrained to follow that decision as the law of the land until it is reversed by the high court by which it was rendered. For this reason it is unnecessary to consider decisions of state tribunals on the same subject-matter, or even prior decisions of the Supreme Court of the United States. It is not likely, however, that any prior decision of that court was overruled, without mention, in the Knoxville Iron Company Case.
It is therefore ordered that the judgment below be affirmed.